DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhna (US 2005/0107492 A1) in view of Gummeson (US 2002/0198289 A1).
As related to independent claims 1, 9, & 10, Sukhna teaches an inkjet printing method comprising discharging an ink to print an image over a print medium [claim 9] or an inkjet printing apparatus comprising an ink discharging unit configure to discharge an ink [claim 10] the ink [claim 1] comprising: water; a colorant; and an organic solvent (Sukhna – Page 1, Paragraphs 1,2, 4 & 9-18), wherein the colorant is resin particles dyed with a fluorescent dye (Sukhna – Page 2, Paragraph 28), wherein the resin particles contain a urethane resin (Sukhna – Page 2, Paragraph 33), and wherein pH of the ink is from 9 through 11 (Sukhna – Page 2, Paragraph 25). While Sukhna teaches the ink for an ink jet system (Sukhna – Page 1, Paragraph 4), it is limited in the teaching of the inkjet printing apparatus and method.  However, Gummeson teaches an inkjet ink comprising water; a colorant; and an organic solvent (Gummeson – Page 1, Paragraphs 2 & 14), wherein the colorant is resin particles dyed with a fluorescent dye (Gummeson – Page 5, Paragraph 45), wherein the resin particles contain a urethane resin (Gummeson – Page 2, Paragraphs 26-33) and specifically teaches an inkjet printing method and apparatus which uses said ink (Gummeson – Page 1, Paragraph 4 & 17).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the ink of Sukhna in the inkjet printing apparatus with the printing method of Gummeson in an effort to provide an ink that meets various stringent performance characteristics and provides a dye-based ink jet ink with acceptable waterfastness while maintaining other desirable characteristics (Gummeson – Page 1, Paragraphs 4, 5, & 16).
As related to dependent claim 2, the combination of Sukhna and Gummeson remains as applied above and continues to teach an acid value of the urethane resin is 10 mgKOH/g or greater (Sukhna – Page 2, Paragraph 33 and Gummeson – Page 2, Paragraphs 26-33).
As related to dependent claim 3, the combination of Sukhna and Gummeson remains as applied above and continues to teach the fluorescent dye is at least one selected from the group consisting of C.I. acid red 52, C.I. acid red 87, C.I. acid red 92, C.I. basic violet 10, basic violet 11, basic violet 11:1, C.I. acid yellow 3, and C.I. acid yellow 73 (Sukhna – Page 4, Paragraphs 46-47 and Gummeson – Page 4 – Page 5, Paragraph 45).
As related to dependent claim 4, the combination of Sukhna and Gummeson remains as applied above and continues to teach the ink further comprises a polyacrylic acid salt having a weight average molecular weight of from 3,000 through 10,000 (Sukhna – Page 2, Paragraph 34 and Gummeson – Page 8, Paragraphs 66-67).
As related to dependent claim 5, the combination of Sukhna and Gummeson remains as applied above and continues to teach the resin particles contain a plurality of kinds of resins, and wherein the resins include the urethane resin and an acrylic resin (Sukhna – Page 2, Paragraphs 27 & 33 and Gummeson – Page 2, Paragraphs 26-33).
As related to dependent claim 6, the combination of Sukhna and Gummeson remains as applied above and continues to teach the ink is a water-based fluorescent color ink (Sukhna – Page 1, Paragraphs 9-18 & Page 2, Paragraph 28 and Gummeson – Page 1, Paragraph 14 & Page 4 – Page 5, Paragraph 45).
As related to dependent claim 7, the combination of Sukhna and Gummeson remains as applied above and continues to teach the ink is for inkjet (Sukhna – Page 1, Paragraph 4 and Gummeson – Page 1, Paragraphs 2-4).
As related to dependent claim 8, the combination of Sukhna and Gummeson remains as applied above and continues to teach an ink stored container comprising: the ink; and a container, wherein the ink is stored in the container (Sukhna – Page 1, Paragraph 4 and Gummeson – Page 1, Paragraphs 2-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kashiwazaki et al. (US 6,203,604 B1) teaches a dye based inkjet ink with fluorescent ink acid red dyes and pH-controlling agents.  BIRAU et al. (US 2010/0086683 A1) teaches a fluorescent dye based ink including urethane resins.  Bowker (US 2020/0206096 A1) teaches a chromic composition using fluorescent dyes.  TOZUKA (US 2020/0248019 A1) teaches a water-based ink composition with fluorescent colorants.   
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853